IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                              NO. 2013-CA-00372-COA

RODNEY WILLIAMS, INDIVIDUALLY AND AS                                    APPELLANT
ADMINISTRATOR FOR THE ESTATE OF
MANNIE EARL WILLIAMS, AND ON BEHALF
OF THE WRONGFUL DEATH BENEFICIARIES
OF MANNIE EARL WILLIAMS

v.

MANHATTAN NURSING & REHABILITATION                                        APPELLEE
CENTER, LLC

DATE OF JUDGMENT:                       02/14/2013
TRIAL JUDGE:                            HON. WILLIAM A. GOWAN JR.
COURT FROM WHICH APPEALED:              HINDS COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                W. ERIC STRACENER JR.
                                        WALTER ANDREW NEELY
ATTORNEYS FOR APPELLEE:                 W. DAVIS FRYE
                                        BARRY W. FORD
                                        ANDREA LA’VERNE FORD EDNEY
                                        BRADLEY CLAYTON MOODY
NATURE OF THE CASE:                     CIVIL - WRONGFUL DEATH
TRIAL COURT DISPOSITION:                GRANTED DIRECTED VERDICT IN
                                        FAVOR OF APPELLEE FOR APPELLANT’S
                                        FAILURE TO PROVIDE EXPERT
                                        TESTIMONY ESTABLISHING PROXIMATE
                                        CAUSE
DISPOSITION:                            AFFIRMED - 09/30/2014
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE LEE, C.J., BARNES, ISHEE AND FAIR, JJ.

      ISHEE, J., FOR THE COURT:

¶1.   This appeal stems from a medical-negligence action filed by Rodney Williams against

Manhattan Nursing & Rehabilitation Center LLC (Manhattan) in the Hinds County Circuit
Court. At the conclusion of Williams’s case-in-chief, Manhattan moved for a directed

verdict. The circuit court granted the motion. Aggrieved, Williams appeals. Finding no

error, we affirm.

             STATEMENT OF FACTS AND PROCEDURAL HISTORY

¶2.    Williams filed a complaint on November 3, 2008, alleging that Manhattan breached

a nursing standard of care when his grandmother, Mannie Earl Williams (Mannie), developed

an ulcer that Williams claims caused her death. This case went to trial twice. The first trial

ended in June 2011 with a jury verdict in favor of Williams. Manhattan then filed a motion

for a new trial, which was granted. Williams did not appeal this decision, and the second

trial was set for January 22, 2013.

¶3.    Mannie was admitted to Manhattan’s facilities on September 6, 2006, for

rehabilitation after she fell at home and fractured her pelvis. Mannie was eighty-six years

old and had significant medical problems, including: end-stage renal disease, hypertension,

congestive heart failure, atrial fibrillation, and enlargement of the heart. A few years prior

to being admitted to Manhattan, she had been hospitalized for respiratory infections,

pneumonia, and bronchitis. During her residency with Manhattan, she was hospitalized on

multiple occasions for pulmonary issues.

¶4.    On February 13, 2007, Mannie developed a reddened area on her coccyx. The area

became infected with fungal dermatitis, and eventually advanced into a stage-four ulcer.

This ulcer serves as the focus of Williams’s claim that Manhattan was negligent in caring for

Mannie and that Mannie’s death was a result of Manhattan’s negligence. On February 19,

2007, Mannie was admitted to St. Dominic’s Hospital. Five days later, Mannie died. The


                                              2
death certificate listed the cause of death as cardiopulmonary failure, pneumonia, and other

significant conditions, including end-stage renal disease and pleural effusions. The final

diagnoses listed on Mannie’s discharge summary included: end-stage renal disease,

congestive heart failure, bilateral pleural effusions, bilateral infiltrates, chronic deep venous

thrombosis, and sepsis.

¶5.    Williams presented Nurse Luanna Trahant to establish that Manhattan breached a

nursing standard of care. According to Trahant, Manhattan breached the standard of care by

failing to provide Mannie with a planned program to reduce the risk of her becoming

completely incontinent. Trahant testified that Mannie should have been placed on a toileting

schedule upon admission to Manhattan, where she would be assisted in using the bathroom

herself instead of becoming dependent on briefs and diapers. Trahant established that

Mannie was completely incontinent and unable to participate in a toileting program by

December 22, 2006. Trahant stated under oath that she did not have any issue with

Manhattan’s ability to care for an incontinent patient. Further, she testified that Manhattan

followed the nursing standard of care with regard to cleaning Mannie, checking her, and

repositioning her.

¶6.    Williams then presented the testimony of Dr. Keith Miller to establish medical

causation. At the first trial, Dr. Miller testified in person but was unavailable for the second

trial. As such, Dr. Miller’s videotaped deposition from September 28, 2012, was presented

to the jury. After reviewing Mannie’s medical records, progress notes, and the discharge

summary, it was Dr. Miller’s opinion that Mannie’s immediate cause of death was sepsis or

severe infection caused by the infection in her pressure sore and her lungs, made worse by


                                               3
her malnourished state. Dr. Miller was critical of Manhattan in three separate areas: pressure

ulcers, malnutrition, and infections. Although Dr. Miller provided testimony regarding his

concern for Manhattan’s contribution to Mannie’s malnourished state, the jury was instructed

that this issue was not in dispute.

¶7.    Dr. Miller opined that Mannie’s ulcer was the product of Manhattan’s failure to

adequately turn and position Mannie, as well as relieve pressure from her ulcer. He also

alleged that Manhattan failed to keep Mannie clean so as to prevent the wound from

becoming infected. Dr. Miller declined to allow the lack of a toileting plan to factor into his

opinions. He stated that “[a] toileting [plan] may well have been some of the reasons for

infections, but that’s not my opinion. I have no opinion about that . . . . A toileting plan had

nothing to do with my opinions because I don’t know how to write toileting plans.”

¶8.    After hearing Williams’s expert testimony, Manhattan moved for a directed verdict.

Manhattan argued that the testimony failed to establish a prima facie case for medical

negligence. Subsequently, the circuit court entered a judgment directing a verdict in favor

of Manhattan. Aggrieved, Williams appealed.

                                STANDARD OF REVIEW

¶9.    A motion for a directed verdict challenges the sufficiency of the evidence. McGee v.

River Region Med. Ctr., 59 So. 3d 575, 577 (¶8) (Miss. 2011) (citation omitted). In

reviewing a motion for a directed verdict, this Court will consider “whether the evidence, as

applied to the elements of a party’s case, is either so indisputable, or so deficient, that the

necessity of a trier of fact has been obviated.” Id. (citation omitted). The evidence will be

viewed in the “light most favorable to the non-moving party[,] and . . . that party [will be


                                               4
given] the benefit of all favorable inferences that may be reasonably drawn from the evidence

presented at trial.” Griffin v. N. Miss. Med. Ctr., 66 So. 3d 670, 672 (¶5) (Miss. Ct. App.

2011) (citing Munford Inc. v. Fleming, 597 So. 2d 1282, 1284 (Miss. 1992)). If a question

of fact arises “from which reasonable minds could differ,” the motion for a directed verdict

should not be granted. Id.

¶10.   Williams argues that the circuit court erred in granting Manhattan’s motion for a

directed verdict because the expert testimony established a prima facie case for medical

negligence. The Mississippi Supreme has found:

       In order to establish a prima facie case of medical malpractice, a plaintiff must
       prove (1) the existence of a duty by the defendant to conform to a specific
       standard of conduct for the protection of others against an unreasonable risk
       of injury; (2) a failure to conform to the required standard; and (3) an injury
       to the plaintiff proximately caused by the breach of such duty by the
       defendant.

Cleveland v. Hamil, 119 So. 3d 1020, 1023 (¶10) (Miss. 2013) (citations omitted). In a case

for medical negligence, expert testimony must be provided to establish the second and third

prongs. Id. at (¶11). “Nurses cannot testify as to medical causation.” Vaughn v. Miss.

Baptist Med. Ctr., 20 So. 3d 645, 652 (¶20) (Miss. 2009).

¶11.   Williams cites McComb Nursing & Rehabilitation Center LLC v. Lee, 99 So. 3d 776

(Miss. Ct. App. 2012), in support of his argument. In Lee, Masumi Lee brought suit on

behalf of Robert Lee, a patient with the defendant, McComb Nursing and Rehabilitation LLC

(McComb). Id. at 777 (¶2). During his residency with McComb, Lee fell from his bed and

broke his hip. Id. Masumi alleged that McComb was negligent in caring for Lee and that

his hip injury was a result of this negligence. Id. At the conclusion of the testimony, the jury



                                               5
returned a verdict in favor of Masumi. Id. at 778 (¶6). McComb moved for a directed

verdict on the basis that Masumi failed to establish that any alleged breach in the standard

of care proximately caused Lee’s injuries. Id. The motion was denied, and McComb

appealed. Id.

¶12.   At trial, Masumi’s nursing expert, Susan Lofton, testified that McComb failed to give

Lee a fall-risk assessment, failed to determine that he was at a high risk for falls, failed to

minimize the risk of falling, failed to establish a procedure to prevent Lee from moving on

his own or sitting for long periods, and failed to check on Lee. Id. at (¶3). Lofton also stated

that McComb failed to meet the standard of care in the post-fall assessment. Id. at (¶4).

Masumi’s medical expert was Dr. William Meeks, who testified that Lee suffered a fall and

sustained a fractured hip. Id. at (¶5). Dr. Meeks stated that he did not believe McComb

breached the applicable standard of care, but later admitted that the nursing-related issues

were outside of his scope of expertise. Id.

¶13.   In reviewing the denial of McComb’s motion for a directed verdict, this Court quoted

the trial court, which stated “that the testimony and inferences flowing from that testimony

are sufficient to have met the burden of proof.” Id. Further, this Court concluded that

“Lofton’s testimony in conjunction with Dr. Meeks’s testimony is sufficient to establish the

necessary elements of proximate cause for medical negligence.” Id. at 780 (¶12).

¶14.   In the instant case, the circuit court provided the following reasoning for granting

Manhattan’s motion for a directed verdict in its final judgment:

       This court cannot allow any logical leap to be made connecting Dr. Miller’s
       causation testimony to Trahant’s standard of care/breach testimony. The two
       must connect for the plaintiff to survive [a] directed verdict and they do not.


                                               6
       The only breach complained of by Trahant is Manhattan’s failure to place
       [Mannie] on a toileting program in the first approximate two months of her
       stay[;] not only does Dr. Miller’s testimony not link this breach to causation
       of injury (sacral ulcer and death)[,] he specifically states he did not consider
       the breach in forming his causation opinion.

Although Trahant acknowledged a breach in the standard of care for Manhattan to develop

a toileting schedule, Trahant stated that Mannie was completely incontinent by December

22, 2006, and incapable of participating in a toileting plan after that date. Specifically,

Trahant testified that, at the time Mannie developed the excoriation of her coccyx, Mannie

was no longer able to participate in a toileting plan. Further, Dr. Miller concluded that

Mannie’s death was caused by sepsis due to a combination of her medical problems,

including not only her ulcer, but the infection in her lungs, as well as her malnourished state.

¶15.   After a review of the record, we cannot find that the testimony provided a nexus

between the breach of a standard of care by Manhattan and the proximate cause of Mannie’s

death. Specifically, the expert testimony failed to establish that Mannie’s ulcer was the

proximate cause of her death due to Manhattan’s failure to provide an effective toileting plan.

As such, this issue is without merit, and the judgment of the circuit court is affirmed.

¶16. THE JUDGMENT OF THE HINDS COUNTY CIRCUIT COURT IS
AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO THE
APPELLANT.

     LEE, C.J., IRVING, P.J., BARNES, ROBERTS, CARLTON, MAXWELL AND
FAIR, JJ., CONCUR. GRIFFIS, P.J., CONCURS IN PART AND IN THE RESULT
WITHOUT SEPARATE WRITTEN OPINION. JAMES, J., DISSENTS WITHOUT
SEPARATE WRITTEN OPINION.




                                               7